Case: 3:19-mj-00287-SLO Doc #: 1 Filed: 05/16/19 Page: 1 of 5 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint £ [os AS ; ae
UNITED STATES DISTRICT COURT ~
Foethe WISMAY 16 AN 9:50

Southern District of Ohio 8 PTE a7

 

 

 

United States of America )
Vv. ) —— Se is I
Charles Anthony JOHNSON aE: es kD Dea? 4
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 15, 2019 in the county of Montgomery in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description

21 U.S.C. § 841(a}(1) and (b)(!) (B) possession with intent to distribute 40 grams or more of a mixture or
substance containing a detectable amount of fentany|

This criminal complaint is based on these facts:

Attached Affidavit of Timothy Wallace

@ Continued on the attached sheet.

 

a ——

Timothy Wallace, SA of the HSI

 

Printed name and title

Sworn to before me and signed in my presence.

ome: SM [Hees we YZ

Judge's S signature
City and state: Dayton, Ohio Sharon L. Ovington, US —_ Judge

Printed name and title
Case: 3:19-mj-00287-SLO Doc #: 1 Filed: 05/16/19 Page: 2 of 5 PAGEID #: 2

ATTACHMENT "A"
AFFIDAVIT

. I, Timothy J. Wallace, a Special Agent for United States Immigration and Customs
Enforcement (ICE), Homeland Security Investigations (HSI), am hereinafter referred to
as Affiant. As such, Affiant sets forth the following in support of an arrest warrant for
Erick Daniel PEREZ-Barron
I am an employee of Homeland Security Investigations assigned to the Cincinnati
Resident Office. | have been a Special Agent with HSI since July 2009. I attended and
graduated from the basic agent training course in Brunswick, Georgia and have received
extensive training in the investigation of narcotics trafficking and financial crimes from
Homeland Security Investigations, as well as ongoing in-service training.

Since February 2018, Affiant has been assigned to the HSI Border Enforcement Security
Task Force (BEST) in Dayton, Ohio.

. Asa Special Agent for HSI, Affiant is charged with the duty of enforcing among other
Titles, the Controlled Substance Act, Title 21, United States Code, together with other
assigned duties as imposed by Federal law.

By virtue of Affiant's employment with HSI, I perform and have performed various tasks

which include, but are not limited to:

a) Conducting surveillance for the primary purpose of observing the activities and
movements of drug traffickers;

b) Functioning as a case agent which entails the supervision of specific aspects of drug
investigations; and,

c) The tracing and tracking of monies and assets gained by drug traffickers from the
illegal sale of drugs.

This Affidavit is submitted in support of a criminal complaint, and seeks the issuance of

arrest warrant for Charles Anthony JOHNSON, for violations of 21 U.S.C. § 841(a)(1)

and (b)(1) (B) (possession with intent to distribute 40 grams or more of a mixture or

substance containing a detectable amount of fentanyl).
Lo

Case: 3:19-mj-00287-SLO Doc #: 1 Filed: 05/16/19 Page: 3 of 5 PAGEID #: 3

The information contained in this Affidavit is based upon an investigation conducted by
your Affiant and other law enforcement officers. All of the details of the investigation
are not included in this Affidavit, rather only information necessary to establish probable

cause of the aforementioned violations.

FACTS

FACTS SUPPORTING PROBABLE CAUSE

Unless otherwise noted, when I assert that a statement was made, I received the
information from a law enforcement officer who provided the information to me, either
verbally or in a written report. The officer providing me with the information may have
received the information by way of personal knowledge or from another source.

On or about May 15, 2019, members of the Miami Valley Bulk Smuggling Task Force
(MVBSTF) were at the Greyhound Bus Station located in Trotwood, Ohio conducting
routine checks of inbound and outbound Greyhound buses.

Task Force Officer (TFO) Raymond Swallen and the Affiant observed a Greyhound Bus
pull up to the terminal. The bus was traveling from Detroit, MI to Nashville, TN. TFO
Swallen asked the driver of the bus for permission to board and was granted such.

TFO Swallen immediately walked to the rear of the bus and began to ask passengers for
permission to view their bus tickets. The Affiant walked to the center of the bus and
began to ask passengers for permission to view their bus tickets.

While speaking to another passenger, the Affiant observed two male passengers board the
bus and walk down the aisle toward the Affiant. The affiant asked both male passengers
if they would present their bus tickets. One of the male passengers, later identified as
Charles JOHNSON, sat down in a seat next to the Affiant and stated that he could not
locate his ticket. JOHNSON then departed the bus and walked toward the door of the bus
terminal.

The Affiant returned to speaking with other passengers on the bus. A short time later,
JOHNSON returned to the bus and presented the Affiant with his bus ticket bearing the
name Charles JOHNSON. The Affiant then asked JOHNSON for identification (ID).
Case: 3:19-mj-00287-SLO Doc #: 1 Filed: 05/16/19 Page: 4 of 5 PAGEID #: 4

10.

LL.

12.

JOHNSON began searching his pockets and his wallet for his ID. The Affiant observed
JOHNSON’s hands shaking as he searched through the cards located in his wallet.

The Affiant asked JOHNSON if he had any bags with him on the bus or stored in the
luggage compartment underneath the bus. JOHNSON stated that he did not.

JOHNSON claimed that he gave his ID to the bus driver and believed that she still had it.
The Affiant and TFO Swallen asked JOHNSON to depart the bus so that they could
asked the bus driver for his ID.

Before departing the bus, the Affiant observed a black jacket located on the floor of the
seat adjacent to the seat JOHNSON was sitting in. The Affiant asked JOHNSON if the
jacket was his. JOHNSON affirmed. The affiant advised JOHNSON to take his jacket
with him so nobody took it while he was off the bus. JOHNSON affirmed and picked up
the jacket.

TFO Swallen and the Affiant asked JOHNSON to stand next to the wall of the bus
terminal. TFO Swallen asked JOHNSON if he had any weapons on his person.
JOHNSON said he did not. TFO Swallen asked JOHNSON if he could check him
(JOHNSON) for weapons. JOHNSON raised his hands in the air. TFO Swallen
attempted to pat the outside of JOHNSON sweatshirt when JOHNSON became agitated
and pulled away from agents while dropping his jacket to the ground. JOHNSON then
attempted to flee from agents.

Agents apprehended JOHNSON and located approximately three plastic bags containing
a white substance and one plastic bag containing white and green pills in the pocket of
the jacket that was in JOHNSON’s possession.

A field test of the substance in the largest package returned a positive result for the
properties and characteristics of fentanyl. The tested package was found to weigh
approximately 212 grams. The total weight of all three packages containing the white

powder was approximately 287 grams.
Case: 3:19-mj-00287-SLO Doc #: 1 Filed: 05/16/19 Page: 5 of 5 PAGEID #: 5

13. Based on the facts set forth in the Affidavit, Affiant believes that there is probable cause
to issue a criminal complaint and arrest warrant against Charles JOHNSON for violation
of 21 U.S.C. § 841(a)(1) and (b)(1) (B) (possession with intent to distribute 40 grams or

more of a mixture or substance containing a detectable amount of fentanyl).

—_———

Timothy J Wallace, Special Agent

Homeland Security Investigations

Subscribed and sworn to before me on May 16, 2019

Dhewn LRY

Honorable Sharon L. Ovington

United States Magistrate Judge
